Exhibit CORPORATE SUPPORT AGREEMENT THIS CORPORATE SUPPORT AGREEMENT made effective November 1st, 2006. BETWEEN: SWEETWATER CAPITAL CORP. of 1000-789 West Pender Street, Vancouver, British Columbia, Canada, V6C 1H2 (the "Service Provider") OF THE FIRST PART AND: VALCENT PRODUCTS INC., of 1010-789 West Pender Street, Vancouver, British Columbia, Canada, V6C 1H2; (the "Client") OF THE SECOND PART WHEREAS: A.The Service Provider maintains office premises and corporate services in Vancouver, British Columbia equipped specifically for the purpose of providing essential corporate services and facilities to clients as more particularly described herein; B.
